           Case 2:18-cv-01442-JLR Document 55 Filed 07/08/20 Page 1 of 4



1                                                                      Honorable James L. Robart

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     THE HUMAN RIGHTS DEFENSE
11   CENTER and MICHELLE DILLON,                        No. 2:18-cv-01442-JLR

12                          Plaintiffs,                 JOINT STATUS REPORT AND
                                                        ORDER
13           v.
                                                        Note on Motion Calendar:
14   U.S. DEPARTMENT OF HEALTH AND                      July 7, 2020
     HUMAN SERVICES, ADMINISTRATION
15   FOR CHILDREN AND FAMILIES, and
     OFFICE OF REFUGEE RESETTLEMENT,
16
                            Defendants.
17

18
            Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
19
     MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S. DEPARTMENT OF
20
     HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN AND
21
     FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively, “Defendants”)
22
     hereby provide the Court with a Joint Status Report pursuant to the Court’s June 5, 2020
23
     Order (Dkt. No. 53).
24
            As indicated in the last Joint Status Report (Dkt. No. 52), filed on June 5, 2020,
25
     Plaintiffs and Defendants have resolved the substance of their dispute regarding Plaintiffs’
26
     Freedom of Information Act requests. The only remaining issue is the potential award of

     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 1
           Case 2:18-cv-01442-JLR Document 55 Filed 07/08/20 Page 2 of 4



1    fees and costs. The Parties are attempting to resolve that issue without the need for judicial

2    intervention. Plaintiffs have submitted a demand for attorneys’ fees and costs to

3    Defendants, which Defendants currently are evaluating. As both the Office of the United

4    States Attorney for the Western District of Washington and the United States Department of

5    Health and Human Services must evaluate and approve any settlement, which is a time-

6    intensive process, the Parties are not yet prepared to file a stipulated dismissal of this

7    matter. The Parties request that they be given until August 27, 2020, to file a stipulated

8    dismissal of this matter with prejudice if they reach agreement on fees and costs. Should

9    the Parties not resolve that issue August 27, 2020, the Parties would submit a joint status

10   report on that date.

11          Dated: July 7, 2020                     Respectfully submitted,
12
                                                    ARETE LAW GROUP PLLC
13
                                                    By: /s/ Jeremy E. Roller
14                                                  Jeremy E. Roller, WSBA No. 32021
                                                    1218 Third Avenue, Suite 2100
15
                                                    Seattle, WA 98101
16                                                  Telephone (206) 428-3250
                                                    Fax (206) 428-3251
17                                                  jroller@aretelaw.com

18                                                  Attorneys for Plaintiffs The Human Rights
                                                    Defense Center and Michelle Dillon
19

20                                                  BRIAN T. MORAN
                                                    United States Attorney
21
                                                    By: /s/ Michelle R. Lambert
22                                                  Michelle R. Lambert, NYS # 4666657
                                                    Assistant United States Attorney
23                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
24                                                  Seattle, WA 98101
                                                    Telephone (206) 553-7970
25                                                  Fax (206) 553-4073
                                                    michelle.lambert@usdoj.gov
26
                                                    Attorneys for Defendants
     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 2
           Case 2:18-cv-01442-JLR Document 55 Filed 07/08/20 Page 3 of 4



1                                               ORDER

2           It is hereby ORDERED that:

3           The Parties shall submit either a stipulated dismissal or a joint status report to the

4    Court on or before August 27, 2020.

5

6           Dated this 8th day of July, 2020

7

8

9
                                                           A
                                                           JAMES L. ROBART
10
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 3
                   Case 2:18-cv-01442-JLR Document 55 Filed 07/08/20 Page 4 of 4



1
                                           CERTIFICATE OF SERVICE
2
                     I hereby certify that on this date, I electronically filed the foregoing document with
3
          the Clerk of the Court using the CM/ECF system, which will send notification of such filing
4
          to the following:
5
          MICHELLE R. LAMBERT, NYS #4666657
6
          Assistant United States Attorney
7         United States Attorney’s Office
          700 Stewart Street, Suite 5220
8         Seattle, Washington 98101
          Phone: (206) 553-7970
9         Fax: (206) 553-4073
          Email: michelle.lambert@usdoj.gov
10

11        Attorneys for Defendants

12
                     DATED: July 7, 2020, at Seattle, Washington.
13

14                                                         s/ Janet Fischer
                                                           Janet Fischer, Legal Assistant
15

16

17
     999.21 sj021501 7/8/20
18

19

20

21

22

23

24

25

26


          JOINT STATUS REPORT
          AND [PROPOSED] ORDER
          No. 2:18-cv-01442-JLR – Page 4
